DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities: 

In many paragraphs (e.g., [0002], [0004], [0008], [0009]…), a phrase “language model is misspelled as “language mode”.

Appropriate correction is required.

Response to Amendments and Arguments
Regarding a rejection under 35 U.S.C. §101, applicant amended independent claims 1, 12 and 23 by confining the claims to a particular useful application. Applicant’s argument (Remarks, page 8) is persuasive. The rejection under §101 has been withdrawn. 

Regarding rejections to claims under 35 U.S.C. §102 and §103, applicant amended independent claims by adding new limitations. Applicant alleged (Remarks, page 9) that Baum (US PG Pub. 2016/0217128) that Baum “does not teach, suggest, or motivate either collecting n-grams over a sliding time window or checking for context of a term. Accordingly, Baum cannot anticipate the features of claim 23”.

The examiner noticed that the claims and only the claims form the metes and bounds of the invention. Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). Since the argued limitation “collecting n-grams over a sliding time window” is NOT presented in claim 23, the argument is not persuasive.

	The examiner further noticed that claim 23 recites limitation using alternative language with “OR” (“comparing the n-grams to a vocabulary in a data model to determine a status of a term as existing in the data model or as not existing in the data model”). The claim limitation include two mutually exclude paths (“exist” OR “not exist”) recited using “OR”. The reference only needs to teach ONE alternative to meet the alternatively recited claim limitation. Baum discloses adding new terms into a language model ([0039-0041]), which meets an alternative (“not existing in the data model”). The remaining limitations that further limit an un-addressed alternative do not affect a rejection to the addressed alternative. 
	Regarding the rejection under §103 to claims 1 and 12, applicant first listed all limitations of claim 1 and then stated “Claim 12 recites though not identical features, as claim***”. It appears applicant forgot changing a template “***” to an actual claim number. 

	Applicant further alleged (Remarks, page 11) that Baum “does not teach, suggest, or motivate either collecting n-grams over a sliding time window
or checking for context of a term as part of updating training data for a language model.
Accordingly, Baum cannot anticipate the features of claim 1 and 12”. Applicant further alleged (Remarks, page 11) that “However, neither Luis nor Baum deal with terms that appear in a new context. Moreover, neither Luis nor Baum look at terms over a sliding window, which allows the language model to remain up to date on trending terms, particularly with respect to rapidly changing social media. Therefore, neither Baum nor Luis, singly or in combination, teaches, suggests, or motivates, taking into account context of an existing term in a new and existing context. Accordingly, the combination of Baum and Luis fails to teach, suggest, or motivate all of the recited features of claim 1”

	Regarding the argued limitation “look at terms over a sliding window”, the examiner noticed that Baum discloses feature defined by this limitation in paragraph (Baum, [0028], In certain embodiments, the training data set 205 contains various types of data and originates over a sufficiently long time period, for example, between about a month previous to the date of implementing the training step up until the most recent available data at the time of execution of the training.). The claimed “over a sliding time window” is interpreted as a time period. 
 
	Regarding the argument of “taking into account context of an existing term in a new and existing context”, the examiner noticed that independent claims recite limitations using alternative language using “OR”. The cited references only need to teach ONE alternative. Claim 1 recites “comparing the n-grams to a vocabulary in a data model to determine a status of a term as existing in the data model or as not existing in the data model”

	For the two mutually exclusive paths selected by using “OR”, the examiner addresses ONE alternative (“not existing in the data model”). Limitations that further limit the un-addressed alternative do not affect the rejection to a scope of the addressed alternative. Baum discloses adding new terms to a language model and updating ontology (Baum, [0004], [0026], [0056], generating a source-specific language model; [0039-0041], adding new terms).  

	Regarding dependent claims 3, 11, 14 and 22, applicant further argued Ajmera fails to teach the newly added limitations in independent claims. As explained above, independent claims recite limitations in alternative language. The argument is not persuasive. 

	Applicant amended independent claims. The examiner performed an update search and discovered several references related to updating a language model by adding new terms into a language model (See attached PTO-892 form). For example, Paulik et al. (US PG Pub. 2016/0078860) discloses updating a virtual assistant’s language model by adding new trend terms in a context based on trend in speech search requests (Paulik, Abstract, [0016], [0018], [0034-0035], [0042-0044], for example adding an out-of-vocabular term “Hurricane Evangelina” to a language model). 

	In the following rejection, the examiner combines the previously cited primary reference (Baum, US PG Pub. 2016/0217128) with newly discovered reference to Paulik (US PG Pub. 2016/0078860) to reject the amended claims. 
 	
	Claim Rejections - 35 USC § 103
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US PG Pub. 2016/0217128, referred to as Baum) in view of Paulik et al. (US PG Pub. 2016/0078860, referred to as Paulik).

	Baum is a reference from the same assignee (Verint Americas, Inc.) and discloses expanding an initial ontology / a generic language model by adding significant phrase based on analyzing business documents to obtain a source-specific language model ([0004], [0026], [0059]). Baum discloses adding new terms ([0039-0041], [0052]). Adding a new term implies that “a term does not exist in data model”. Baum reference only need to teach ONE alternative recited using alternative language. 
	Paulik discloses updating a language model based on trending terms (Abstract, [0042-0044], [0047], adding out-of-vocabulary “Hurricane Evangelina” to a language model). Paulik further discloses a language model is used in a virtual assistant / digital assistant ([0003], [0018]). 
	
Regarding claims 1, 12 and 23, Baum teaches a computer product comprising computer executable code embodied in a non-transitory computer readable medium (Paragraph 0087-0088) that, when executing on one or more computing devices (Fig 7 and Paragraph 0085-0086) performs a method of normalizing terminology and phrases (Paragraph 0072, line 4-9) within a language model for a language domain, the method comprising: 
monitoring business related textual data (Paragraph 0015) from a plurality of platforms (Fig 6, Reference character 10; Paragraph 0083, line 2- 9); 
collecting trending n-grams from the textual data over a sliding time window (Paragraph 0017, line 6-13, show n-gram being used to associate concepts that might come up in communication data; also see Paragraph 0060; [0028], a time period from about a month previous until most recent available data meets the claimed “a sliding time window”); 
comparing then-grams to a vocabulary in a data model to determine a status of a term as existing in the data model or as not existing in the data model ([0004], [0017], [0062-0070], )

if a term that does exist in the data model appears in a new context (Paragraph 0037- 0042 and 0048-0049, mention of new term and relationship being found and added to the ontology; Also see Claim 1); 

if the term does not appear in the new context, checking the term for frequency of use (Paragraph 0060-0063, mentions occurrence being counted for candidate term) in a known context (Paragraph 0059, mention source specific language model, Ls, being used as context; also see Paragraph 0063 and its following equation using Ls to get prominence score) and adding the term in the known context to the training example with a new priority if the frequency has reached a predetermined threshold (Paragraph 0063-0066 mention of adding term or incrementing the occurrence counter of the term;  see Paragraph 0077, for details on prominence score used as threshold; also see, paragraph 0017-0021, where it is mentioned that hierarchical tree like ranking structure is used); 
and recompiling the language model based on the term in context (Paragraph 0052, mention of re-training of language model being performed regularly).
Baum fails to specifically teach the claimed limitation of:
 “passing the term in the new context to a human for determination if the term should be added to a training example in the new context for retraining the data model; ”

	Baum discloses adding new terms or discarding new terms to an ontology / a source specific language model. Baum further discloses an interactive voice response ([0013]), which implicitly discloses adopting the recompiled language model in an interactive virtual assistant. To show claimed features more explicitly, the examiner cites a reference to Paulik, which discloses updating a language model based on trending terms (Abstract, [0042-0044], [0047], adding out-of-vocabulary “Hurricane Evangelina” to a language model). Paulik further discloses a language model is used in a virtual assistant / digital assistant ([0003], [0018]).
	
Both Baum and Paulik are dealing with a user interact with a computer using text / speech. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Baum’s teaching with Paulik teaching to add new trending words to a language model. One having ordinary skill in the art would have been motivated to make such a modification to handle new names, words and accommodate changing language (Pauli, [0005-0006]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As seen in the claim set, claims 1 and 12 cover similar scope of invention. However, claim 1 is a computer product claim while claim 12 is a method claim. Claim 12 method of using, correspond with each claimed element’s function in claim 1. Therefore, claims 12 is rejected under same rationale as applied above to claim 1.

	Regarding claims 2 and 13, Baum in view of Paulik teaches the computer program product of claim 1 and the method of claim 12, the method further comprising, if the term is not in the data model, determining a frequency of appearance of the term and, when the frequency reaches a predetermined threshold, adding the term to the training example as the term appears in context (Baum, Paragraph 0060-0066 and 0077, show the threshold being used to whether to increment the occurrence counter or to insert it into the context with single occurrence).

	Regarding claims 3 and 14, Baum in view of Paulik teaches ignoring terms that
do not meet the predetermined threshold (Baum, [0064-0068]).

	Regarding claims 4-6 and 15-17, these claims further limit non-addressed alternative, which do not affect the rejection to a scope defined by the addressed alternative. 

	Regarding claim 7 and 18, Baum in view of Paulik teaches the computer program product of claim 1 and the method of claim 12, wherein the business-related textual data comprises social media texts, customer support emails, and/or other business related social media and/or emails (Baum, Paragraph 0083, line 5-9).

	Regarding claim 8 and 19, Baum in view of Paulik teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise unigrams (Baum, Paragraph 0059, line 1-5)
	Regarding claim 9 and 20, Baum in view of Paulik teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise bigrams (Baum, Paragraph 0059, line 1-5).

	Regarding claim 10 and 21, Baum in view of Paulik teaches the computer program product of claim 1 and the method of claim 12, wherein the n-grams comprise a contiguous sequence of n items in the business-related textual data, wherein n is a positive integer (Baum, Paragraph 0059-0061 mention of n-gram comprises of unigram, bigram, and trigram. Paragraph 0061, shows a sequence of n words being positive).

	Regarding claim 11 and 22, Baum in view of Paulik further teaches wherein then-grams comprise a contiguous sequence of n items in the business-related textual data, wherein n is a positive integer greater than two (Baum, [0032], [0057], [0061-64]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659